Citation Nr: 0835339	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-08 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What rating is warranted for a bilateral hearing loss?


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from January 1964 to January 
1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Augusta, 
Maine, which continued the veteran's current rating.  The 
case was certified to the Board by the Newark, New Jersey RO.

The December 2006 rating decision also denied entitlement to 
an increased rating for tinnitus, and entitlement to a total 
disability evaluation on the basis of individual 
unemployability due to service-connected disabilities.  The 
veteran filed a notice of disagreement, but following VA's 
issuance of a statement of the case he did not address those 
issues in a substantive appeal.  Hence, the Board does not 
have appellate jurisdiction over these claims.  38 U.S.C.A. 
§ 7105 (West 2002).

The veteran requested an informal conference with the RO 
Decision Review Officer, which was held in September 2007.  A 
synopsis of the conference is of record in the claims file.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss manifests at Roman 
Numeral Level IV in the right ear and Roman Numeral Level II 
in the left ear.

2.  An exceptional pattern of hearing impairment has not 
manifested in either ear at any time during the appeal 
period.



CONCLUSION OF LAW

The requirements are not met for a compensable rating for 
bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met. There is no issue 
as to providing an appropriate application form or 
completeness of the application. VA did fail to fully comply 
with the provisions of 38 U.S.C.A. § 5103 prior to the rating 
decision in question. The record, however, shows that any 
prejudice that failure caused was cured by the fact that, 
prior to the issuance of the statement of the case, VA 
notified the veteran in January 2007 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, notice of what part VA will 
attempt to obtain, and notice of how disability evaluations 
and effective dates are determined.  The only part of a 
content-compliant notice omitted were the rating criteria 
specifically applicable to hearing loss claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

That deficiency was cured by the March 2007 statement of the 
case, which specifically informed the veteran of the rating 
criteria which would provide a basis for an increased rating 
and readjudicated his claim on a de novo basis in a January 
2008 supplemental statement of the case.  Thus, any timing 
error was cured and rendered harmless.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate. See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

In June 2005, the veteran reported receiving income from the 
Social Security Administration.  Attempts to secure records 
pertaining to any Social Security decision granting benefits 
were unsuccessful.  The veteran has reported, however, that 
all treatment pertaining to his hearing loss has been 
provided by VA.  Hence, as there is no evidence that VA 
medical records are missing, there is no requirement that VA 
expend additional resources to secure copies of records 
already located in the claims file.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).  Hence, in light of the nature of this mechanical 
application an examiner's failure to review the claims folder 
was not prejudicial.

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

Analysis

Historically, a September 2004 rating decision granted 
service connection for bilateral sensorineural hearing loss 
and assigned an initial noncompensable evaluation, effective 
June 2004.  His claim for an increased rating was received by 
the RO in June 2005.

The October 2005 VA examination report notes the veteran 
denied any history of vertigo or other otological complaints.  
He attributed the primary negative impact on his lifestyle as 
due to his tinnitus, which he described as distracting while 
performing his activities of daily living and generally 
annoying.  Examination revealed clear ear canals with intact 
tympanic membranes bilaterally.  The examiner noted September 
2005 tymponometry revealed contralateral reflexes as within 
normal range bilaterally.  Ipsilateral reflexes were present 
in the right ear but, for undetermined reasons, the left ear 
did not test.  Acoustic reflex decay was negative 
bilaterally.  The examiner suggested additional testing to 
rule out auditory neuropathy, which a January 2006 test did 
in fact rule out by showing normal middle ear function.

Audiograms showed the veteran's hearing loss manifested as 
follows: Right ear: 500 Hertz(Hz), 45 decibels (db); 1000 Hz, 
55 db; 2000 Hz, 50 db; 3000 Hz, 50 db; 4000 Hz, 40 db; for an 
average of 49 db.  Speech recognition was 94 percent.  Left 
ear: 500 Hz, 40 db; 1000 Hz, 45 db; 2000 Hz, 40 db; 3000 Hz, 
25 db; 4000 Hz, 5 db; for an average of 29 db.  Speech 
recognition was 88 percent.  The examiner diagnosed an 
asymmetrical sensorineural hearing loss, mild to moderate in 
the right ear, and mild in the left.

The above findings showed the veteran's levels to be Roman 
Numeral Level I for his right ear and Roman Numeral Level II 
for his left ear, both from Table VI.  See 38 C.F.R. 
§ 4.85(b).  Table VII shows these levels to intersect at the 
zero percent-or noncompensable rate.  Thus, the findings on 
clinical examination in October 2005 show the veteran's 
bilateral hearing loss to warrant a noncompensable rate.  
38 C.F.R. §§ 4.7, 4.45, Diagnostic Code 6100.

The veteran asserted, however, that his hearing continued to 
worsen, and that hearing aids did not help his disability.  
The Board notes, however, that VA outpatient records show he 
had not in fact been fitted with hearing aids at this 
juncture.  His written submissions note a presupposition that 
hearing aids would only amplify his tinnitus rather than help 
his impaired hearing.

The veteran was examined again in February 2007.  The 
examination report indicates the veteran was wearing a VA-
issued completely-in-the-ear hearing aid in the right ear.  
Otoscopic examination was clear bilaterally and revealed no 
indications that additional ear, nose and throat follow-up 
would improve the veteran's auditory results in either ear.

Audio examination showed the veteran's hearing loss 
manifested as follows: Right ear: 500 Hertz(Hz), 55 decibels 
(db); 1000 Hz, 55 db; 2000 Hz, 55 db; 3000 Hz, 60 db; 4000 
Hz, 50 db; for an average of 55 db.  Speech recognition was 
76 percent.  Left ear: 500 Hz, 50 db; 1000 Hz, 55 db; 2000 
Hz, 50 db; 3000 Hz, 35 db; 4000 Hz, 15 db; for an average of 
39 db.  Speech recognition was 84 percent.  The examiner 
diagnosed a moderate to severe sensorineural hearing loss of 
the combined type in the right ear, and a moderate to mild 
one of rising configuration of the combined type in the left.  
The examiner assessed speech recognition as fair to good in 
each ear.

The clinical findings of the February 2007 examination show 
the veteran's hearing to have worsened bilaterally, greater 
on the right.  The 55 db average and speech recognition of 76 
percent placed his right ear at the Roman Numeral Level IV.  
See 38 C.F.R. § 4.85, Table VI.  His left ear, however, 
though worse-remained at Roman Numeral Level II.  Levels IV 
and II intersect at the noncompensable rate.  38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.

The Board notes the veteran's right ear almost manifested 
with an exceptional pattern of hearing impairment, as it 
showed puretone threshold levels of at least 55 db at 1000 - 
3000 Hz.  But since it manifested at less than 55 db at 4000 
Hz, an exceptional pattern is not shown, as all levels 
between 1000 and 4000 must be 55 or more.  See 38 C.F.R. 
§ 4.86.  The veteran would not in fact benefit in this 
instance, however, as the Table VI Roman Numeral Level of IV 
is higher than the examinations findings would merit in Table 
VIA, which is III.  Thus, his bilateral hearing loss 
continued to manifest a noncompensable rate.  38 C.F.R. 
§ 4.7.

The veteran was seen in June 2007 by Reid A. Lachmann, M.D., 
who found an impressive sensorineural hearing loss 
bilaterally.  There is no evidence, however, that Dr. 
Lachmann used the Maryland CNC Word List in determining the 
appellant's speech recognition level as is required under 
38 C.F.R. § 3.385 (2007).  Hence, Dr. Lachmann's findings may 
not be considered in rating the appellant. 

At the September 2007 examination, the veteran told the 
examiner he had difficulty hearing family members if they 
spoke too fast.  He also reported a prior history of having 
difficulty hearing his superiors at work and customers, 
especially if he was in a group or noisy environment.  The 
examiner also noted the issuance of hearing aids to the 
veteran and, while the veteran noted he found binaural 
amplification beneficial, he elected to use only a hearing 
aid in his right ear, as he found using both annoying.  He 
told the examiner, however, that he wanted to try using both 
again.  The veteran noted infrequent episodes of imbalance 
which made him feel like he was walking on the deck of a 
moving boat.  These episodes occurred about every six months 
and lasted for several seconds.  He denied any history of ear 
aches or ear pain or family history of hearing loss.  He also 
denied any head or neck injuries.

Otoscopic examination revealed normal middle ear function 
bilaterally.  Audio examination showed the veteran's hearing 
loss manifested as follows: Right ear: 500 Hertz(Hz), 55 
decibels (db); 1000 Hz, 65 db; 2000 Hz, 65 db; 3000 Hz, 60 
db; 4000 Hz, 50 db; for an average of 60 db.  Speech 
recognition was 80 percent.  Left ear: 500 Hz, 50 db; 1000 
Hz, 55 db; 2000 Hz, 50 db; 3000 Hz, 35 db; 4000 Hz, 20 db; 
for an average of 40 db.  Speech recognition was 90 percent.  
The examiner diagnosed the right ear hearing loss as moderate 
to moderately severe, and the left hearing loss as moderate 
to mild.  He noted that the veteran's speech recognition 
scores suggested good understanding of speech in each ear.

The findings on examination in September 2007 show the 
veteran's bilateral hearing loss continued to manifest at the 
same rate: Roman Numeral Level IV in the right ear and Roman 
Numeral Level II in the left ear.  An exceptional pattern of 
hearing impairment was not manifested.  As noted earlier, 
Roman Numeral Levels IV and II intersect at the 
noncompensable rate.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.

The Board has noted the veteran's assertions as to how the 
functional affects of his disability impacts his daily life.  
See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Board notes further, however, that he attributes 
the most significant impact to his tinnitus, and that issue 
is not on appeal.

Further noted is the veteran's assertion in his Substantive 
Appeal that his hearing loss caused him to leave his last job 
in sales.  The Decision Review Officer assessed whether the 
veteran's bilateral hearing loss disability picture merited 
referral for extraschedular consideration and determined it 
did not.  See 38 C.F.R. § 3.321(b)(1).  When the level of 
severity and symptomatology of the veteran's bilateral 
hearing loss disability is compared with the established 
criteria found in the rating schedule for that disability, 
the Board finds nothing in the record to distinguish this 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), para. 
7, 61 Fed. Reg. 66,749 (1996) (when service-connected 
disability affects employment "in ways not contemplated by 
the rating schedule" § 3.321(b)(1) is applicable).  Thus, the 
Board finds that the rating schedule contemplates the 
veteran's disability and has already adequately addressed it, 
as far as can practicably be determined.  See 38 C.F.R. § 
4.1.  Thus, the Decision Review Officer's determination on 
extraschedular consideration is affirmed.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

The benefit sought on appeal is denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


